Case 1:20-cv-10690-DLC Document 21 Filed 09/15/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee X
JESSE SPRAGUE, :
Plaintiff, 20cv10690 (DLC)
-Vv- ORDER
NATIONAL RATLROAD PASSENGER CORP.,
Defendant.
Bo x

DENISE COTE, District Judge:
This case was reassigned to this Court on September 9,
2021. Accordingly, it is hereby
ORDERED that a pretrial conference shall be held on October
14, 2021 at 3:30 pm. Due to the ongoing COVID-19 pandemic, the
conference will be held telephonically. The parties shall use
the following dial-in credentials for the telephone conference:
Diai-in: 888-363-4749
Access code: 4324948
The parties shall use a landline if one is available.

Dated: New York, New York
September 15, 2021

Vic Lh

DENTSE COTE
United States District Judge

 
